Citation Nr: 1340843	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-30 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for service- connected pleural plaques for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION


The Veteran served on active duty from October 1954 to March 1974.  The Veteran died in February 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina.  The Philadelphia Pennsylvania RO now has jurisdiction of the file.  

At the time of his death, the Veteran had a pending claim for a compensable rating for his disability, pleural plaques due to asbestos.  The Appellant filed a claim for accrued benefits on the pending claim for a compensable rating for pleural plaques.  The Veteran also had a pending claim for a compensable rating for hearing loss.  The RO issued a statement of the case dated in October 2012.  The Appellant did not perfect an appeal on the issue of a compensable rating for hearing loss by filing a substantive appeal.  As the RO has not taken any action to indicate to the Appellant that the hearing loss claim remains on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

The issue of service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a service connection claim for COPD, to include as secondary to asbestos exposure.  In a rating decision dated in January 2007, the RO denied service connection for COPD.  In October 2009, the RO granted service connection for pleural plaques as due to asbestos exposure in service.  The RO assigned a noncompensable rating for pleural plaques.  In November 2009, the Veteran filed a new (increased rating) claim alleging that the disability at issue had worsened, and requested reexamination.  A rating decision in March 2010 denied a compensable rating.  The Veteran expressed disagreement with the rating in a notice of disagreement dated later in March 2010.  Before the RO issued a statement of the case, the Veteran died in February 2011. 

Thus, at the time of his death, the Veteran had a pending claim for a compensable rating for his service- connected disability, pleural plaques due to asbestos.  The Appellant, the Veteran's surviving spouse, filed a claim for accrued benefits on the pending claim for a compensable rating for pleural plaques.  As the Appellant timely applied for accrued benefits within one year of the Veteran's death, the Appellant is entitled to any benefits due and unpaid to the Veteran at the time of the Veteran's death under existing ratings or decisions or based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The evidence in the file demonstrates that the Veteran was also diagnosed with COPD.  The VA examiner in December 2009 stated the Veteran had two separate respiratory disabilities: chronic obstructive pulmonary disease (COPD), which was attributed to cigarette smoking, and pleural plaques, which was attributed to the Veteran's asbestos exposure in service.  Several pulmonary function tests showed that the Veteran had respiratory limitations.  For instance, in an earlier VA examination in December 2008, the pulmonary function test showed a post bronchodilator FVC of 44 percent, FEV1 of 40 percent, and FEV1/FVC of 89 percent.  The DLCO was recorded at 44 percent of the predicted value.  A VA pulmonary procedure note dated in December 2008 reflects that the results were interpreted as suggesting a severe combined airway obstruction with concomitant restriction.  The VA examiner in December 2009 concluded that the Veteran had a very severe obstructive defect.  A report of a private pulmonary function test in November 2010 was interpreted as showing severe restriction.

Neither the December 2008 nor the December 2009 VA examiner, nor any private examiner, discussed whether the limitation in pulmonary function was due solely to the COPD or whether the pulmonary plaques also caused or contributed to the limitation of the Veteran's pulmonary function as determined by the results.  See, e.g., 38 C.F.R. § 3.310.  A VA examination in May 2010 also did not address this question.  As the opinions of the VA examiners did not address whether the pleural plaques caused a limitation in the Veteran's pulmonary function, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion on the function limitations of the service-connected pleural plaque disability.  The claims file must be made available to the examiner in conjunction with the review.  The rationale for all opinions should be provided

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the service-connected pleural plaque disability caused or contributed to the limitation of pulmonary function as documented in the file, including on VA examinations.  If feasible, the VA examiner is asked to separately state the symptoms and the level of severity attributable for the pulmonary plaques and the symptoms and the level of severity attributable for the non-service connected COPD.  

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether either causation or aggravation cannot be determined because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

2. After the development requested is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



